DETAILED ACTION
Claims 1-7, 10-17, 20, 21, 24, 26, 29, and 31-38 are considered for examination. Claims 1, 2, 12, 13, 15, 20, 21, 29, 30, 31-34, 37, and 38 are amended. Claims 8, 9, 18, 19, 22, 23, 25, 27, 28, and 30 are canceled. 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 15-16, that the previously cited combination fail to teach the revised claim language, The Office finds this argument non-persuasive. 
Regarding arguments stating that the presented combination does not disclose “the single activity presents the options that are selectable or insertable based upon a single action”, the intended scope is still not commensurate with the scope of the claim language. Haynes as previously cited and cited herein, enables a user to utilize an action bar to preconfigure a tag and highlight that are applied to the selected text upon the single action of hitting the save button. Thereby, Haynes include a single activity of applying tags/highlights/visibility via options presented in an action bar and a single action (i.e., hitting the save button) to select, create and attach/insert such highlighting and tagging functionality to the portion of electronic content. The tag and highlight options are selected by the user and then inserted into the document via the save button. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority







Applicant’s claim for the benefit of a prior-filed provisional application 61/872,470 filed 8/30/2013 is acknowledged and satisfied in full for all claims barring any rejections under §112(a) herein. 
Claim Objections
Claims 1, 20, 32, and dependents thereof are objected to because of the following informalities:  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 34, 37, 38 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 
Claims 34, 37, and 38 recite “the content-manager data processor”. There is insufficient antecedent basis for this limitation in the claims. The claim should read “the content-management data processor” for consistency. 
All rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schepman et al. (US Pub. 2014/0234824 A1)1 in view of Haynes, II et al. (US Pub. 2012/0036423 A1) herein “Haynes”, in further view of Miller (US Pub. 2010/0151431 A1) in further view of Chandra (US Pub. 2008/0016091 A1).
In re Claim 1, Schepman et al. discloses: a computer-implemented method, comprising: receiving, by a content-management data processor and a first set of executable code causing said content-management data processor to execute one or more control actions on electronic content relating to an assignment viewable on a first electronic device (at least wherein Schepman et al. in Figures 1-4, 6, and ¶ [0007]-[0047], a system wherein a teacher may create an assignment for provision to a plurality of students, wherein [0070]-[0074], a teacher embeds questions, tasks, prompts, or the like into a text or document (60) and this reading assignment is provided to student devices (30) for completion);
providing, by said content-management data processor a user interface to the first electronic device, said user interface permitting a first user to execute a single activity […] including […] tagging of a portion of the electronic content […] (at least at Figure 2-4, and [0071]-[0073] wherein a teacher may comment on and edit text in portions of a document for provision to students to view during their assignment, including questions, comments, highlights, or the like. See also [0084]-[0086] and [0024]), […] and providing at least the portion of text that is […] tagged in the single activity to other users , […] (at least at [0070]-[0073], wherein the teacher’s annotations are provided to students in the class); 
providing for display, by said content-management data processor, the electronic content with at least the portion of text that is […] tagged in the single activity to a second electronic device, wherein the display is on the second electronic device and is automatically displayed through a highlighting [overlay] (at least at Figures 2-4, and 6, wherein students log-in and request the class content and the teacher’s annotations, comments, and embedded questions are provided to the students for viewing/completion. Wherein the annotations are provided in the overlay over the electronic content); and 
creating the assignment, by said content-management data processor and executing a control action to use an assignment template (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer in [0070]-[0072]. Wherein H of [0070] the teacher provided annotations are stored within the database and can be built upon each year thereby being used as a template to expedite teacher assignment creation) wherein the assignment template is presented to the first user on the first electronic device and the assignment is created by receiving input by the first user device (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done from the teacher’s user device in Figure 1 perhaps building upon previous lesson plans) associating one or more additional activities with the assignment in addition to at least the single activity including the [annotations] attached (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done of the teacher’s user device in Figure 1, including questions which need to be answered by the students and graded by the teacher), the one or more additional activities designated for completion […] (wherein the questions are provided so as to be answered by students in [0073], [0032]),and receiving a request by at least one other second user to open the assignment and automatically receive for display the assignment through the highlighting [overlay] (at least at Figures 2-4, and 6, wherein students log-in and request the class content and the teacher’s annotations, comments, and embedded questions are provided to the students for viewing/completion);
[…]. 
Schepman et al. is arguably silent on the particular annotations that the first user makes to the content including highlighting and tagging in a single action, a UI element for setting visibility of those annotations, and other user’s viewing the annotations from a highlighting menu, however Haynes teaches: [a shared document annotation system, comprising] providing, by [a] content-management data processor a user interface to the first electronic device, said user interface permitting a first user to execute a single activity presenting options including highlighting and tagging of a portion of the electronic content selectable or insertable upon a single action, (at least at Figures 20, 15, 16, and ¶ [0149] – [0155], wherein a user may perform a single activity of creating a highlight note for a particular segment of text, wherein at the end of the activity of creating a highlight note the portion of text is both tagged and highlighted as specified by the user. Wherein the highlighting an tagging is executed by a single action of selecting the save button which adds the highlight and tag to the text), the highlighting a function executable by providing a set of colors via the user interface that are selectable, and receiving an input of a particular color designation via the user interface from the first user and receiving a tag designation via the user interface from the first user (at least at Figure 20 wherein the action bar single activity is displayed, wherein a user is then prompted to select highlighting colors and tags, and may perform a single action of clicking the save button to create and attach the highlighting and tag to the selected portion of text. See ¶ [0145]-[0155], etc.); and 
providing at least the portion of text that is highlighted and tagged in the single activity to other users, the highlighting function including an edit feature to indicate a visibility designation for the other users (at least at Figure 20, wherein each highlight/tag has a visibility setting to configure who may see the highlight/tag provided by the user);
providing for display, by said content-management data processor the electronic content with at least the portion of the text that is highlighted and tagged in the single activity to a second electronic device, wherein the display is on the second electronic device and is automatically displayed through a highlighting menu (at least at Figure 20 and 13-14, wherein the highlights provided by users are shared with other users and are displayed to other users through the menu provided in Figure 13-14. See ¶ [0132], [0141], [0147], etc.); […] 
and receiving a request by at least one other second user to open the [page] and automatically receive for display the [page annotations] through the highlighting (at least at Figure 2-6, 8-11,13-14, wherein other users notes are provided to others viewing the content and wherein the user may perform additional activities such as adding their own notes, sorting content etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include inserting a tag and highlight color to an annotation in a single action to be shared to students, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on the text for the benefit of improving the collaborative discussion between user’s in the system and increasing the pedagogic value of the interaction. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide, as taught by Haynes, for the purpose of enabling the user to make private notes only for the own reading or determine which groups of 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the students to view provided annotations associated with the assignment through a highlighting menu, as taught by Haynes, for the purpose of providing a more structured user interface layout to enable users to interact with the electronic content in a more organized fashion for the benefit of increasing the ergonomics and organization of the student’s interaction with the system. 
Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online learning system, wherein] activities are assigned for completion by a given due date; and managing, by a content-management data processor, a due date associated with the assignment (at least at Figure 6 and ¶ [0051], [0061]-[0063], wherein a teacher can set and manage a due date for particular assignments. Wherein assignments are automatically closed for all students once the due date passes).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the assignment before the due date lest they be closed by the system, as taught by Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
Schepman et al. is arguably silent on, but Chandra et al. teaches: [a highlight annotation system, that causes a processor to] receiving user discussion on one or more search results of a particular event including one or more highlights and one or more tags on a search engine for one or more search results related to an event (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments. See also the filtering aspect of Haynes at Figure 14, [0036], [0056], etc.).
Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search engine and provide their own commentary, as taught by Chandra et al. and/or Haynes, for the purpose of facilitating collaboration and enabling users to quickly find related comments.
In re Claim 2, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 1 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein the single activity presents said options to the first user device querying to highlight at least the portion of the electronic content, and add a tag, which are selectable or insertable by the user based upon the single action (at least at Figure 20, 16, and [0151]-[0155], wherein once a user selects a highlight note function they are immediately presented with a highlight color for the selection and then also subsequently provided with a prompt querying a user to enter a tag for the selection via the tag panel. Wherein the act of saving inserts/selects the tag and highlight within the text).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for system to automatically prompt the user as to their highlighting and tagging preferences, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a user to quickly input their particular annotations for the benefit of improving the collaborative discussion between user’s in the system.
In re Claim 3, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 1 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Chandra et al. teaches: receive said user discussion on the search results by said search engine for one or more search results related to said event including additional markups (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search Chandra et al., for the purpose of facilitating collaboration and enabling users to quickly find related comments.
In re Claim 4, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 3 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein said first user creates a tag named evidence and associated said tag with a particular text in the assignment on a certain page range (at least at Figure 20 and 16, [0035], wherein a tag can be created and added to text on particular pages. Wherein the page itself at least constitutes a page range. Wherein the actual text name of the tag fails to receive patentable weight, as it does not amount to a functional difference against the art. See MPEP §2111.05 and at least Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the system to allow the user to create defined tags and add such tags to particular pages of a document, as taught by Haynes, for the purpose of allowing a user to quickly input their particular annotations and mark locations within a document with related content for the benefit of improving the user’s ability to divide important information in a document by custom categories for making comparisons.
In re Claim 5, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 1 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: [an online collaborative annotation system, comprising] providing a display icon to present an option to create a highlight with one or more additional options configured to customize said highlight to be visible to just a viewer (at least at ¶ [0049] and Figure 17, wherein an option is provided to create a highlight note, wherein highlights and tags are visible only to the creator or particular selected viewers).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide through selecting an icon, as taught by Haynes, for the purpose of enabling the user to easily make private notes only for the own 
In re Claim 6, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 5 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: wherein the additional activities include a question and answer activity associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer).
In re Claim 7, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 5 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: managing, by a data processor and executable code stored in memory that causes said data processor to associate the additional activities associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer, wherein those activities are associated with the same reading assignment that the teacher annotated and that the student will annotate).
In re Claim 10, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 9 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: receiving, by said data processor and executable code stored in memory that causes said data processor to receive the assignment including the single activity and the additional activities performed by the other users for grading (at least at Figure 4, [0073] wherein a teacher receives a students marked up version of the assignment and grades/assess their responses. Wherein their marked up version includes the teacher original comments sent to all students and any student annotations).
In re Claim 11, Schepman et al. discloses: a computer program product comprising a non-transitory computer usable medium including a computer readable program (at least wherein Schepman et al. in Figures 1-4, 6, and ¶ [0007]-[0047], a system wherein a teacher may create an assignment for provision to a plurality of students, wherein [0072]-[0074], a teacher embeds questions, tasks, prompts, or the like into a text or document (60) and this assignment is provided to student devices (30) for completion) wherein the computer readable program when executed on a computer causes the computer to: 
present electronic content relating to an assignment for display and viewing by a first user on a first electronic device (at least at Figures 2-4, and 6, wherein a teacher views the reading assignment and embeds questions and annotations for students);
provide a user interface to the first electronic device, said user interface configured to permit the first electronic device to select and execute a single activity with respect to at least a portion of the electronic content displayed on the first electronic device (at least at Figure 2-4, and [0071]-[0073] wherein a teacher may comment on and edit text in portions of a document for provision to students to view during their assignment, including questions, comments, or the like. See also [0084]-[0086]), […]; and 
provide the electronic content with at least the [annotations from] the single activity to a plurality of second electronic devices for use, respectively, by other users (at least at Figures 2-4, and 6, wherein students log-in and request the class content and the teacher’s annotations, comments, and embedded questions are provided to the students for viewing/completion); execute a control action to use an assignment template wherein the assignment template (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein [0070] the assignment may be based off a saved lesson plan template from previous years) wherein the assignment template is presented to the first user on the first electronic device and the assignment is created by receiving input by the first user device (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done from the teacher’s user device in Figure 1) associating the additional activities with the assignment in addition to at least the single activity including the [annotations] attached (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done of the teacher’s user device in Figure 1, including questions which need to be answered by the students and graded by the teacher) […], and receiving a request by at least one other second user to open the assignment and automatically to provide for display the assignment with the portion of the text with said [annotations] to the one other second user, with additional activities executable by the one other second user (at least at .
Schepman et al. is arguably silent on the particular annotations that the first user makes to the content and a UI element for setting visibility of those annotations, however Haynes teaches: [a shared document annotation system, comprising] generating and providing, by [a] content-management data processor and a [] set of executable code causing said content-management data processor to execute one or more control actions providing a user interface to the first electronic device, said user interface configured to receive input selecting and executing a single activity with respect to at least a portion of the electronic content displayed on the first electronic device, (at least at Figures 20, 15, 16, and ¶ [0149] – [0155], wherein a user may highlight a second of text and click the create note button to start the highlighting/tagging activity) the single activity presenting options that are executable by an action bar in the user interface based upon a single action, by which instructions are received form the first user, the single activity presenting the options within the user interface that are executable based options a single action to automatically create and attach a highlighting function and a tagging function by the action bar to the portion of the electronic content that is displayed on the first electronic device, the highlighting function executable by providing a set of colors via the user interface that are selectable, and receiving an input of a particular color designation via the user interface from the first user and receiving a tag designation via the user interface from the first user (at least at Figure 20 wherein the action bar single activity is displayed, wherein a user is then prompted to select highlighting colors and tags, and may perform a single action of clicking the save button to create and attach the highlighting and tag to the selected portion of text. See ¶ [0145]-[0155], etc.); and 
providing at least the portion of text that is highlighted and tagged in the single activity to other users, the highlighting function including an edit feature to indicate a visibility designation for the other users (at least at Figure 20, wherein each highlight has a visibility setting to configure who may see the highlight provided by the user);
providing, a data processor and executable code causing said data processor to provide the electronic content with at least the portion of the text with said highlight and tag attached in the single activity to a plurality of second electronic devices for use, respectively, by other users  (at least at Figure 20, wherein the highlights provided by users are shared with other users. See ¶ [0141], [0147], etc.); […] 
and receiving a request by at least one other second user to open the [book] and automatically to provide for display the [book] with the portion of the text with said highlight and tag attached to the one other second user, with additional activities executable by the one other second user (at least at Figure 2-6, 8-11,13-14, wherein other users notes are provided to others viewing the content and wherein the user may perform additional activities such as adding their own notes, sorting content etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include attaching a tag and highlight color to an annotation in a single action to be shared to students, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on the text for the benefit of improving the collaborative discussion between user’s in the system and increasing the pedagogic value of the interaction. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include the option of setting the visibility of posts, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on the text for the benefit of improving the collaborative discussion between user’s in the system and increasing the pedagogic value of the interaction. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide, as taught by Haynes, for the purpose of enabling the user to make private notes only for the own reading or determine which groups of users may view the content for the benefit of allowing the user to create content which is not judged by others and solely for their own pedagogic benefit and/or providing notes which only pertain to certain users and avoiding the distribution of impertinent information.
Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online activities are assigned for completion by a given due date; and managing, by a content-management data processor, a due date associated with the assignment (at least at Figure 6 and ¶ [0051], [0061]-[0063], wherein a teacher can set and manage a due date for particular assignments. Wherein assignments are automatically closed for all students once the due date passes).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the assignment before the due date lest they be closed by the system, as taught by Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
Schepman et al. is arguably silent on, but Chandra et al. teaches: [a highlight annotation system, that causes a processor to] receiving user discussion on one or more search results of a particular event including one or more highlights and one or more tags on a search engine for one or more search results related to an event (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search engine and provide their own commentary, as taught by Chandra et al., for the purpose of facilitating collaboration and enabling users to quickly find related comments.
In re Claim 12, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 11 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein the single activity presents options via said first user device to query the first user to highlight at least the portion of the electronic content and to add a tag, which are insertable by the user based upon a single action (at least at Figure 20, 16, and [0151]-[0155], wherein once a user selects a highlight note function they are immediately presented with a highlight color for the selection 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for system to automatically prompt the user as to their highlighting preferences, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a user to quickly input their particular annotations for the benefit of improving the collaborative discussion between user’s in the system.
In re Claim 13, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 12 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Chandra et al. teaches: receive said user discussion on the search results by said search engine for one or more search results related to said event including additional markups (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search engine and provide their own commentary, as taught by Chandra et al., for the purpose of facilitating collaboration and enabling users to quickly find related comments.
In re Claim 14, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 13 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Christensen et al. teaches: wherein said first user creates a tag named evidence and associated said tag with a particular text in the assignment on a certain page range (at least at Figure 20 and 16, [0035], wherein a tag can be created and added to text on particular pages. Wherein the page itself at least constitutes a page range. Wherein the actual text name of the tag fails to receive patentable weight, as it does not amount to a functional difference against the art. See MPEP §2111.05 and at least Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005)).
Schepman et al. for the system to allow the user to create defined tags and add such tags to particular pages of a document, as taught by Haynes, for the purpose of allowing a user to quickly input their particular annotations and mark locations within a document with related content for the benefit of improving the user’s ability to divide important information in a document by custom category for making comparisons.
In re Claim 15, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 12 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: [an online collaborative annotation system, comprising] provide a display icon to present an option to create a highlight with one or more additional options configured to customize said highlight to be visible to just a viewer (at least at ¶ [0049] and Figure 17, wherein an option is provided wherein highlights and tags are visible only to the creator or particular selected viewers).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide, as taught by Haynes, for the purpose of enabling the user to make private notes only for the own reading for the benefit of allowing the user to create content which is not judged by others and solely for their own pedagogic benefit.
In re Claim 16, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 15 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: wherein the additional activities include a question and answer activity associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer).
In re Claim 17, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 15 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: manage one or more of the other users for performing the additional activities associated with the assignment 
In re Claim 20, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 15 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: receive the assignment including the single activity and the additional activities performed by the other users to whom the assignment was sent for grading (at least at Figure 4, wherein a teacher receives a students marked up version of the assignment and grades their responses. Wherein their marked up version includes the teacher original comments sent to all students and any student annotations).
Claims 21, 24, 26, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schepman et al. in view of Haynes. 
In re Claim 21, Schepman et al. discloses: a system comprising: a content-management data processor; and a non-transitory computer readable medium storing instructions (at least wherein Schepman et al. in Figures 1-4, 6, and ¶ [0007]-[0047], a system wherein a teacher may create an assignment for provision to a plurality of students, wherein [0072]-[0074], a teacher embeds questions, tasks, prompts, or the like into a text or document (60) and this assignment is provided to student devices (30) for completion) that when executed cause the content-management data processor to: 
receive electronic content for viewing by a first user on an electronic device (at least at Figures 2-4, and 6, wherein a teacher views the reading assignment and embeds questions and annotations for students);
provide a user interface to the first user on the first electronic device, said user interface configured to permit the first user to select and execute a single activity with respect to at least a portion of the electronic content displayed on the electronic device, the single activity including [] tagging of the portion of the electronic content (at least at Figure 2-4, and [0071]-[0073] wherein a teacher may comment on and edit text in portions of a document for provision to students to view during their assignment, including questions, comments, or the like. See also [0084]-[0086]), […]; and 
provide for display, by the content-management processor, the electronic content with at least the portion of the text that is [annotated] in the single activity to at least a second user, wherein the display is on a second user’s electronic device and is automatically displayed through a highlighting [overlay] (at  
Schepman et al. is arguably silent on the particular annotations that the first user makes to the content including highlighting and tagging in a single action and other user’s viewing the annotations from a highlighting menu, however Haynes teaches: [a shared document annotation system, comprising] provide a user interface, said user interface permitting a first user to execute a single activity including highlighting and tagging of a portion of the electronic content, the single activity presenting options to the first electronic device querying to highlight at least a portion of the electronic content and add a tag, which are insertable by the user based upon a single action (at least at Figures 20, 15, 16, and ¶ [0149] – [0155], wherein a user may perform a single activity of creating a highlight note for a particular segment of text, wherein at the end of the activity of creating a highlight note the portion of text is both tagged and highlighted as specified by the user. Wherein the highlighting and tagging is inserted into the content by a single action of selecting the save button), and 
provide for display, by said content-management data processor, the electronic content with at least the portion of the text that is highlighted and tagged in the single activity to a second user, wherein the display is on the second user’s electronic device and is automatically displayed through a highlighting menu (at least at Figure 20 and 13-14, wherein the highlights provided by users are shared with other users and are displayed to other users through the menu provided in Figure 13-14. See ¶ [0132], [0141], [0147], etc.); […] 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include attaching a tag and highlight color to an annotation in a single action to be shared to students, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on the text for the benefit of improving the collaborative discussion between user’s in the system and increasing the pedagogic value of the interaction. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the students to view provided annotations associated with the assignment through a highlighting menu, as Haynes, for the purpose of providing a more structured user interface layout to enable users to interact with the electronic content in a more organized fashion for the benefit of increasing the ergonomics and organization of the student’s interaction with the system. 
In re Claim 24, the previous combination of Schepman et al. and Haynes as applied to claim 21 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein said first user creates a tag named evidence and associated said tag with a particular text in an assignment on a certain page range (at least at Figure 20 and 16, [0035], wherein a tag can be created and added to text on particular pages. Wherein the page itself at least constitutes a page range. Wherein the actual text name of the tag fails to receive patentable weight, as it does not amount to a functional difference against the art. See MPEP §2111.05 and at least Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005). Wherein the annotations constitute an assignment in Schepman to students in [0073]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the system to allow the user to create defined tags and add such tags to particular pages of a document, as taught by Haynes, for the purpose of allowing a user to quickly input their particular annotations and mark locations within a document with related content for the benefit of improving the user’s ability to divide important information in a document by custom category for making comparisons.
In re Claim 26, the previous combination of Schepman et al. and Haynes as applied to claim 24 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: wherein additional activities associated with the portion of the text include a question-and-answer activity associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer).
Claims 29 and 31-37 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Schepman et al. and Haynes as applied to claim 26 and 34, respectively, in view of Miller. 
In re Claim 29, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 26 discloses the claimed invention as shown above. Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor Miller teaches: [an online learning system, wherein] provide the assignment to other users for completion by a due date (at least at Figure 6 and ¶ [0051], [0061]-[0063], wherein a teacher can set and manage a due date for particular assignments. Wherein assignments are automatically closed for all students once the due date passes).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the assignment before the due date lest they be closed by the system, as taught by Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
In re Claim 31, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 29 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: wherein the user interface is configured to receive input selecting and executing the single activity (at least at [0073], wherein input is provided by the user to select and execute the embedding of the annotations within the document. See also Haynes via the create highlight note and save buttons as described above).
In re Claim 32, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 31 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes further teaches: wherein the single activity is executable by the single action via an action bar in the user interface and configured to automatically create and attach a highlighting function and a tagging function to the portion of the electronic content that is displayed on the first electronic device by the single action (at least at Figure 20, wherein upon clicking the save button the tags and highlights associated with the highlighting note are applied to the electronic text), the highlighting function being executable by providing a set of colors via the user interface that are selectable, and receiving an input of a particular color designation via the user interface from the first use and receiving a tag designation via the user interface from the first user (at least at Figure 20, wherein a set of colors are provided to the user for selection and Figure 16 wherein a set of tags are provided for selection) and providing at least the portion of text that is highlighted and tagged in the single activity to other users (at least at Figure 13 and 14, and , the highlighting function including an edit feature to indicate a visibility designation for the other users (at least at Figure 20, wherein each highlight/tag has a visibility setting to configure who may see the highlight/tag provided by the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include attaching a tag and highlight color to an annotation in a single action to be shared to students, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on the text for the benefit of improving the collaborative discussion between user’s in the system and increasing the pedagogic value of the interaction. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide, as taught by Haynes, for the purpose of enabling the user to make private notes only for the own reading or determine which groups of users may view the content for the benefit of allowing the user to create content which is not judged by others and solely for their own pedagogic benefit and/or providing notes which only pertain to certain users and avoiding the distribution of impertinent information.
In re Claim 33, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 31 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein the single activity presents options to the user to highlight at least the portion of the electronic content and to add a tag, which are selectable or insertable by the user based upon a single action (at least at Figure 20, 16, and [0151]-[0155], wherein once a user selects a highlight note function they are immediately presented with a highlight color for the selection and then also subsequently provided with a prompt querying a user to enter a tag for the selection via the tag panel).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for system to automatically prompt the user as to their highlighting and tagging preferences, as taught by Haynes, for 
In re Claim 34, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 31 discloses the claimed invention as shown above. Modified Schepman et al. further discloses teaches: wherein the non-transitory-computer-readable medium further stores instructions that cause the content-manager data processor to:
create an assignment using an assignment template, wherein the assignment template is presented to the user and the user creates the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer in [0070]-[0072]. Wherein H of [0070] the teacher provided annotations are stored within the database and can be built upon each year thereby being used as a template to expedite teacher assignment creation);
associate one or more activities with the assignment including at least the single activity including highlighting and tagging(at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done from the teacher’s user device in Figure 1 perhaps building upon previous lesson plans. See Haynes as combined above for combined highlighting and tagging).
In re Claim 35, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 34 discloses the claimed invention as shown above. Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online learning system] wherein the one or more activities are designated for completion by a given due date (at least at Figure 6 and ¶ [0051], [0061]-[0063], wherein a teacher can set and manage a due date for particular assignments. Wherein assignments are automatically closed for all students once the due date passes. Wherein assignments are comprised of activities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
In re Claim 36, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 35 discloses the claimed invention as shown above. Modified Schepman et al. further discloses teaches: wherein the one or more activities include a question-and-answer activity associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer).
In re Claim 37, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 36 discloses the claimed invention as shown above. Modified Schepman et al. further discloses teaches: wherein the non-transitory-computer-readable medium further stores instructions that cause the content-manager data processor to: manage one or more of the other users for performing the one or more activities associated with the assignment (at least wherein the teacher device may provide the annotated text assignments to students for completion in [0070]-[0074]); […];
 provide the assignment to the other users for completion by the due date (at least wherein the teacher device provides the assignment to the students in Figure 6); and receive the assignment including the single activity and one or more other activities performed by the other users for grading (at least at [0073], wherein the teacher may view the students responses to embedded activities and grade their responses). 
Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online learning system, configured to] manage a due date associated with the assignment (at least at Figure 6 and ¶ [0051], [0061]-[0063], wherein a teacher can set and manage a due date for particular assignments. Wherein assignments are automatically closed for all students once the due date passes. Wherein assignments are comprised of activities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Schepman et al., Haynes, and Miller as applied to claim 37 in view of Chandra.
In re Claim 38, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 37 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Chandra et al. teaches: [a highlight annotation system, that causes a processor to] wherein the instructions, when executed, further cause the content-manager data processor to receive user discussion on one or more search results of a particular event including one or more highlights and one or more tags by a search engine for the one or more search results related to the particular event. (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments. See also the filtering aspect of Haynes at Figure 14, [0036], [0056], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search engine and provide their own commentary, as taught by Chandra et al. and/or Haynes, for the purpose of facilitating collaboration and enabling users to quickly find related comments.
















Conclusion                                                                                                                                                                                                      
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include references related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schepman et al. receives provisional support to application 61/767,140 filed 2/20/2013.